DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0027393 A1) in view of Chaji et al. (US 2011/0227964 A1).
As to claim 1, Tang et al.  teaches a method for determining aging degrees of pixels in a display panel ([0029];[0036]: monitoring aging), comprising: for each pixel of at least a portion of pixels in the display panel including a plurality of pixels ([0029]: pixels), 	determining electric current data and temperature data of the pixel ([0029];[0035]: measure current and temperature of the pixel); but does not explicitly disclose calculating aging degree data of the pixel according to an attenuation model, based on the determined electric current data and temperature data. 	However, Chaji et al. teaches calculating aging degree data of the pixel according to an attenuation model ([0041]: extraction unit 320 can iteratively calculate the status values. Extraction of status data (such as ageing) through model characterizing), based on the determined electric current data and temperature data ([0039]: current sensor that measures the power supply current, thermal sensor measuring heat output;[0041]: The extraction unit 320 converts the measured data to values representing the status of individual pixels Extraction of status data (such as ageing) through the use of sensor and model characterizing the display) . 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al. by calculating aging degree data of the pixel according to an attenuation model, based on the determined electric current data and temperature data as taught by Chaji et al. in order to improve the spatial or temporal uniformity of a display.
As to claim 2, Tang et al.  in view of Chaji et al. teaches the method according to claim 1, wherein, determining the electric current data of the pixel comprises: determining the electric current data of the pixel based on display data of the pixel (Tang et al.,[0033]: The programming voltage (or programming current) supplied by the data driver 104 via the data line 122 is a current appropriate to cause the pixel 110 to emit light with a desired amount of luminance according to the digital data received by the controller 102;[0035]: monitoring  the current and/or voltage of the data line 122).
As to claim 11, Tang et al.  teaches an apparatus for determining aging degrees of pixels in a display panel ([0029];[0036]: monitoring aging), the display panel comprising a plurality of pixels ([0029]: pixels), the apparatus comprising: 	a determination circuit configured to, for each pixel of at least a portion of pixels of the plurality of pixels, determine electric current data and temperature data of the pixel ([0029];[0035]: measure current and temperature of the pixel), but does not explicitly disclose an aging degree data calculation circuit configured to calculate aging degree data of the pixel according to an attenuation model, based on the determined electric current data and temperature data.
However, Chaji et al. teaches an aging degree data calculation circuit configured to calculate aging degree data of the pixel according to an attenuation model ([0041]: extraction unit 320 can iteratively calculate the status values. Extraction of status data (such as ageing) through model characterizing), based on the determined electric current data and temperature data ([0039]: current sensor that measures the power supply current, thermal sensor measuring heat output;[0041]: The extraction unit 320 converts the measured data to values representing the status of individual pixels Extraction of status data (such as ageing) through the use of sensor and model characterizing the display) . 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al. with an aging degree data calculation circuit configured to calculate aging degree data of the pixel according to an attenuation model, based on the determined electric current data and temperature data as taught by Chaji et al. in order to improve the spatial or temporal uniformity of a display.
	As to claim 12, Tang et al.  in view of Chaji et al. teaches the apparatus according to claim 11, wherein, the determination circuit determines the electric current data of the pixel based on display data of the pixel (Tang et al.,[0033]: The programming voltage (or programming current) supplied by the data driver 104 via the data line 122 is a current appropriate to cause the pixel 110 to emit light with a desired amount of luminance according to the digital data received by the controller 102;[0035]: monitoring  the current and/or voltage of the data line 122).
As to claim 18, Tang et al. in view of Chaji et al. teaches a device for determining aging degrees of pixels in a display panel (Tang et al., [0029];[0036]: monitoring aging), comprising: a processor (Tang et al., [0054]: processor), and a memory comprising a set of processor executable instructions that, when executed by the processor(Tang et al., [0054]: memory, machine-readable instructions for execution by processor), cause the processor to perform the method according to claim 1 (see rejection for claim 1).
` 	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0027393 A1) in view of  Chaji et al. (US 2011/0227964 A1) and further in view of Ge (CN105788516, attached English machine translation is used in this rejection).
 	As to claim 3, Tang et al.  teaches the method as discussed above, but does not explicitly disclose wherein, calculating the aging degree data of the pixel according to the attenuation model further comprises calculating the aging degree data of the pixel according to the attenuation model based on the determined electric current data, temperature data.
 	However, Chaji et al. teaches calculating the aging degree data of the pixel according to the attenuation model further comprises calculating the aging degree data of the pixel according to the attenuation model based on the determined electric current data, temperature data ([0041]: extraction unit 320 can iteratively calculate the status values. Extraction of status data (such as ageing) through model characterizing), based on the determined electric current data and temperature data ([0039]: current sensor that measures the power supply current, thermal sensor measuring heat output;[0041]: The extraction unit 320 converts the measured data to values representing the status of individual pixels Extraction of status data (such as ageing) through the use of sensor and model characterizing the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al. by calculating the aging degree data of the pixel according to the attenuation model based on the determined electric current data, temperature data as taught by Chaji et al. in order to improve the spatial or temporal uniformity of a display.
 	Tang in view of Chaji et al. teaches the method as discussed above, but does not explicitly disclose determining position data of the pixel on the display panel; and calculating the aging degree data of the pixel according to the attenuation model based position data on the display panel. 
 	However, Ge et al. teaches determining position data of the pixel on the display panel ([0009]: the aging effect is very different between pixels close to the power input side and pixels farther from the power input side); and calculating the aging degree data of the pixel according to the attenuation model based on position data on the display panel ([0009]: As shown in Figure 2, when the aging time is t1, the brightness A near the power input side tends to be stable and meets the aging requirements. At this time, the brightness far away from the power input side cannot meet the aging requirements).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al.  in view of Chaji et al. by determining position data of the pixel on the display panel, and calculating the aging degree data of the pixel according to the attenuation model based position data on the display panel as taught by Ge et al. in order to meet the requirements of product stability due to differences in the aging degrees at different positions of the display panel.
 	
Claim(s) 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al.(US 2014/0329339 A1) in view of Choi et al. (US 2006/0027822 A1).
 	As to claim 8, Chaji et al. teaches the method according to claim 6, but does not explicitly disclose further comprising: determining a gray-scale compensation parameter of the pixel based on a gamma value of the display panel and the display adjustment parameter of the pixel. 	However, Choi et al. teaches further comprising: determining a gray-scale compensation parameter of the pixel based on a gamma value of the display panel and the display adjustment parameter of the pixel ([0050-0051]: generates grayscale voltages respectively corresponding to the respective grayscales based on the gamma reference voltage data transmitted from the controller. The controller 800 outputs consecutive gamma reference voltage data corresponding to the detection signals output in response to the estimated current).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chaji et al. by determining a gray-scale compensation parameter of the pixel based on a gamma value of the display panel and the display adjustment parameter of the pixel as taught by Choi et al. in order to display more natural images. 	As to claim 9, Chaji et al.  teaches the method as discussed above, but does not explicitly disclose further comprising: determining gray-scale compensation data based on gray-scale data of the pixel and the gray-scale compensation parameter. 	However, Choi et al. teaches further comprising: determining gray-scale compensation data based on gray-scale data of the pixel and the gray-scale compensation parameter ([0032]: data driver 400 generates a gamma-compensated data voltage VDATA on the basis of the RGB data and the grayscale voltage transmitted from the gamma compensator;[0057]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chaji et al. by determining gray-scale compensation data based on gray-scale data of the pixel and the gray-scale compensation parameter as taught by Choi et al. in order to display more natural images. 	As to claim 10, Chaji et al.  teaches the method as discussed above, but does not explicitly disclose further comprising: outputting the gray-scale compensation data of the pixel. 	However, Choi et al. teaches further comprising: outputting the gray-scale compensation data of the pixel ([0032]: data driver 400 generates a gamma-compensated data voltage VDATA on the basis of the RGB data and the grayscale voltage transmitted from the gamma compensator;[0057]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chaji et al. by outputting the gray-scale compensation data of the pixel as taught by Choi et al. in order to display more natural images.	As to claim 17, Chaji et al. teaches the apparatus as discussed above, but does not explicitly disclose wherein, the determination circuit is further configured to determine a gray-scale compensation parameter of the pixel based on a gamma value of the display panel and the display adjustment parameter of the pixel, the compensation circuit is further configured to determine gray-scale compensation data based on gray-scale data of the pixel and the gray-scale compensation parameter, and output the gray-scale compensation data of the pixel. 	However, Choi et al. teaches the determination circuit is further configured to determine a gray-scale compensation parameter of the pixel based on a gamma value of the display panel and the display adjustment parameter of the pixel ([0050-0051]: generates grayscale voltages respectively corresponding to the respective grayscales based on the gamma reference voltage data transmitted from the controller. The controller 800 outputs consecutive gamma reference voltage data corresponding to the detection signals output in response to the estimated current), the compensation circuit is further configured to determine gray-scale compensation data based on gray-scale data of the pixel and the gray-scale compensation parameter([0032]: data driver 400 generates a gamma-compensated data voltage VDATA on the basis of the RGB data and the grayscale voltage transmitted from the gamma compensator;[0057]), and output the gray-scale compensation data of the pixel ([0032]: data driver 400 generates a gamma-compensated data voltage VDATA on the basis of the RGB data and the grayscale voltage transmitted from the gamma compensator;[0057]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chaji et al. such that the determination circuit is further configured to determine a gray-scale compensation parameter of the pixel based on a gamma value of the display panel and the display adjustment parameter of the pixel, the compensation circuit is further configured to determine gray-scale compensation data based on gray-scale data of the pixel and the gray-scale compensation parameter, and output the gray-scale compensation data of the pixel as taught by Choi et al. in order to display more natural images.
 				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaji et al.(US 2014/0329339 A1).
 	As to claim 5, Chaji et al.  teaches a method of compensating display luminance of pixels ([0092]: calculate the appropriate adjustment to programming voltage to the pixels 104a-d to maintain the same luminance), comprising: 	determining a compensation reference pixel on a display panel ([0053]: A set of column reference pixels 130 is fabricated on the edge of the pixel array 102 at the end of each column such as the column of pixels 104a and 104c;[0092]: the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d); 	for each pixel of remaining pixels except the compensation reference pixel, determining a display adjustment parameter of the pixel based on aging degree data of the pixel and aging degree data of the compensation reference pixel([0053]: column reference pixels 130 are not driven for most of the programming cycle because they are not part of the pixel array 102 to display images and therefore do not age;[0092]: the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d); and 	compensating display luminance of the pixel based on the display adjustment parameter([0092]: the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d. The resulting value used by the controller 112 to calculate the appropriate adjustment to programming voltage to the pixels 104a-d to maintain the same luminance during the lifetime of the display). 	As to claim 6, Chaji et al. teaches the method according to claim 5, wherein determining the compensation reference pixel comprises: determining the compensation reference pixel based on aging degree data of each pixel in the display panel ([0053]: the column reference pixels 130 are not driven for most of the programming cycle and therefore do not age from the constant application of programming voltages;[0086];[0092] the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d). 	As to claim 7, Chaji et al. teaches the method according to claim 6, further comprising: determining the compensation reference pixel by statistically sorting the aging degree data of each pixel in the display panel ([0053]:reference pixels do not age;[0086]: reference pixels 130 chosen to insure further reliability;[0092] the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d).
 	
 	As to claim 14, Chaji et al. teaches an apparatus for compensating display luminance of pixels ([0092]: calculate the appropriate adjustment to programming voltage to the pixels 104a-d to maintain the same luminance), comprising: 	a determination circuit configured to determine a compensation reference pixel on a display panel ([0053]:A set of column reference pixels 130 is fabricated on the edge of the pixel array 102 at the end of each column such as the column of pixels 104a and 104c;[0092]: the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d) , and for each pixel of remaining pixels except the compensation reference pixel, determine a display adjustment parameter of the pixel based on aging degree data of the pixel and aging degree data of the compensation reference pixel([0053]: column reference pixels 130 are not driven for most of the programming cycle because they are not part of the pixel array 102 to display images and therefore do not age;[0092]: the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d); and 	a compensation circuit configured to compensate display luminance of the pixel based on the display adjustment parameter ([0092]: the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d. The resulting value used by the controller 112 to calculate the appropriate adjustment to programming voltage to the pixels 104a-d to maintain the same luminance during the lifetime of the display). 	As to claim 15, Chaji et al.  teaches the apparatus according to claim 14, wherein, the determination circuit determines the compensation reference pixel based on aging degree data of each pixel on the display panel ([0053]: the column reference pixels 130 are not driven for most of the programming cycle and therefore do not age from the constant application of programming; [0086];
[0092] the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d). 	As to claim 16, Chaji et al. teaches the apparatus according to claim 15, wherein, the determination circuit determines the compensation reference pixel by statistically sorting the aging degree data of each pixel on the display panel([0053]:reference pixels do not age;[0086]: reference pixels 130 chosen to insure further reliability;[0092] the data value required for the column reference pixel 130 to output a current is subtracted from the data value of a pixel 104a-d in the same column of pixels in the active area. Any difference in current indicates the effects of aging on the pixels 104a-d).
  	As to claim 19, Chaji et al. teaches a device for compensating display luminance of pixels ([0092]: calculate the appropriate adjustment to programming voltage to the pixels 104a-d to maintain the same luminance), comprising:a processor ([0049]:controller;[0156]: processing device), anda memory comprising a set of processor executable instructions that ([0056];[0156];[0158]: algorithm embodied in software stored on memory devices), when executed by the processor, cause the processor to perform the method according to claim 5 (see rejection for claim 5).

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4,  the prior art of record does not disclose “the method according to claim 3, wherein, determining the position data of the pixel on the display panel comprises: determining a pixel region where the pixel is located on the display panel, wherein the display panel is divided into a plurality of pixel regions; determining a position coefficient of the pixel region where the pixel is located; and determining the position data of the pixel on the display panel based on the position coefficient and a position of the pixel within the pixel region.” 	As to claim 13,  the prior art of record does not disclose “the apparatus according to claim 12, wherein, the determination circuit is further configured to determine position data of the pixel on the display panel; and the aging degree data calculation circuit is further configured to calculate the aging degree data of the pixel according to the attenuation model based on the determined electric current data, temperature data, and position data on the display panel, wherein the determination circuit determining the position data of the pixel on the display panel comprises: determining a pixel region where the pixel is located on the display panel, wherein the display panel is divided into a plurality of pixel regions; determining a position coefficient of the pixel region where the pixel is located; and determining the position data of the pixel on the display panel based on the position coefficient and the position of the pixel within the pixel region.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624